PER CURIAM.
This is an appeal by the defendant Rene A. Roger from (1) a twenty-five year sentence for armed burglary, (2) two fifteen-year sentences for two counts of second-degree grand theft, and (3) a fifteen-year sentence for possession of a firearm by a convicted felon — all sentences to run concurrently. These sentences were imposed following the trial court’s revocation of the defendant’s community control on all of the above offenses. We reverse.
The trial court, upon revocation of the defendant’s community control, was only entitled to depart one cell from the presumptive sentencing guidelines range of five and one-half years to seven years imprisonment, Franklin v. State, 545 So.2d 851 (Fla.1989); none of the sentences imposed herein conforms to this standard. Moreover, the trial court could not, in any event, exceed the statutory maximum sentence of five-years imprisonment for second-degree grand theft, § 812.014(2)(b), Fla.Stat. (Supp.1986); § 775.082(3)(d), Fla. Stat. (1987); see Sumpter v. State, 531 So.2d 1055 (Fla. 3d DCA 1988); the fifteen-year sentences imposed on the two counts of second-degree grand theft do not conform to this standard.
The sentences under review are, accordingly, reversed and the cause is remanded to the trial court for resentencing in accord with the above standards.
Reversed and remanded.